The case was submitted to Nash, J., at Burke, on the last circuit upon the following facts:
The plaintiff commenced suit against Jeffries, returnable to the Fall Term, 1836, of the Superior Court of Burke, when a default was suffered by Jeffries; at the ensuing Spring Term, commencing on 15 May, 1837, a writ of inquiry was executed and final judgment rendered. On the 13th day of the same month Jeffries conveyed the slave to the defendant upon trust to secure sundry debts. His Honor, upon these facts, entered judgment for the plaintiff and the defendant appealed.
It is a general rule of law that he who comes to the property in contest from or under the defendant, pendente lite, is bound by *Page 46 
the judgment; and if he does not show that he comes in above he shall be taken as coming in under him. The defendant purchased of Jeffries, pending the action which Mitchell had brought against him. The defendant does not claim above Jeffries, therefore the plaintiff, according to the above rule of law, is entitled to judgment in this scire facias. The case of Falker v.Jones, 3 Dev., 334, cited by the plaintiff's counsel, is in point for him.
PER CURIAM.                           Judgment affirmed.
(58)